IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                      NO. AP-76,923

                    RICKEY DONNELL CUMMINGS, Appellant

                                             v.

                                THE STATE OF TEXAS

              ON DIRECT APPEAL FROM CAUSE NO. 2011-1315-C1
                       IN THE 19 TH DISTRICT COURT
                           McLENNAN COUNTY

       P RICE, J., filed an opinion concurring in part and dissenting in part.

                    CONCURRING AND DISSENTING OPINION

       I concur in the Court’s judgment affirming the appellant’s conviction for capital

murder. But, for reasons developed in my dissenting statement in Ex parte Panetti,1 I dissent

to the Court’s judgment upholding the appellant’s sentence of death.

FILED:   December 17, 2014
DO NOT PUBLISH


       1

        Ex parte Panetti, ___ S.W.3d ___, No. WR-37,145-04, 2014 Tex. Crim. App. LEXIS 1074,
at *2-9 (Tex. Crim. App. Nov. 26, 2014) (Price, J., dissenting).